Opinion by
Watkins, J.,
This is an appeal from the decision of the Unemployment Compensation Board which disqualified the claimant under the provisions of §402(b)(1) of the Unemployment Compensation Law, 43 PS §802(b) (1), in that he voluntarily left his employment without cause of a necessitous and compelling nature.
The claimant, John M. Tack, was last employed as a bartender by Mallaroc Bar, 1334 Fifth Avenue, Pittsburgh, Pennsylvania, at a wage of $1 per hour on July 27, 1962. The Board found the following facts: That he couldn’t get along with the manager; that he complained to the owner who offered to change him to a different shift, which he refused; that he had an altercation with the manager on July 27, 1962 and left his job. There was competent evidence to support these findings. “. . . termination of the employment must be compelled by ‘necessitous circumstances’.” Allen Unemployment Compensation Case, 174 Pa. Superior Ct. 514, 517, 102 A. 2d 195 (1954).
In oral argument this claimant indicated he left his work because of gambling machines on the premises. There was nothing in this record to support such a complaint. It was just a case of not getting along with a superior, refusing a transfer to another shift and as he put it, “I removed my apron and walked off the job.” This clearly shows that he voluntarily left his place of employment in violation of the law.
Decision affirmed.